Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-5, 7-9, 11-15, 17, 18, 20 and 21 are the dependent claims under consideration in this Office Action.
           Claims 6, 10,16 and 19 have been cancelled.
Remarks
The changes to the language of the claims has been considered.  The following is submitted for Applicant’s consideration in view of newly found prior art:
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 3-5 and 21 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Duester et al. (4,759,480).
          Duester et al. teach a hanger comprising a primary support 11 having a set of arms horizontally extending and provided for supporting a top portion of a garment (figure 1, for example).  A secondary support 22 (figure 2 or 3 or 10, for example) is provided including a bar for suspending a connected bottom portion or length of the first or same garment or another separate garment.  The secondary support being provided for shortening a length of the first garment allowing storage or display of a garment along a vertical space (column 1, lines 43-50, for example).  The secondary support is detachably connected to the primary support by releasably connected elements including a recess and key arrangement with interlocking elements 30- 33 (figure 2 or figure 4, for example) where a locking friction assist tab or pin 30 and socket 20 arrangement is provided having a releasing or deforming element or slot 32 allowing release and removal of the secondary support.  At least one clip 14 is provided on the primary support for clamping onto the garment and retaining the garment in place.  Being that the hanger includes a first support and secondary support, the arrangement is capable of supporting a single garment or multiple garments, where a first garment is located on the primary support and a second garment can be draped about the secondary bar.              
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duester et al. 
          Duester et al. disclose the invention as claimed. Duester et al. teach a primary and secondary support with the secondary support including a pin 30 and lower edge located socket 20 for connection between the primary and secondary supports (figures 2 and 4, for example).   However, Duester et al. do not suggest locating the pin and socket at a top portion of the primary support.
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the socket at an upper or top portion of the primary support.  Providing this would allow a reduced amount of “swing” between the front of the hanger and the back of the hanger when the garment is draped about the secondary support since the pivot point would be “higher” along on the primary support.  
ALLOWABLE SUBJECT MATTER
           Claims 2, 7-9, 11, 15, 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Blanchard ‘930 illustrates primary and secondary hanger portions including connecting elements or the recess and key type.  Cooper and Udvardy illustrate primary and secondary hanger portions provided for shortening portions of garments.  
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732